Title: From Thomas Jefferson to John Strode, 6 July 1803
From: Jefferson, Thomas
To: Strode, John


          
            Dear Sir
            Washington July 6. 1803.
          
          I recieved last night your friendly letter of June 26. and am always happy to learn that my fellow citizens approve of the course which is pursued in their affairs. I trust that such of the late advocates for war as did not expect to get commissions & offices, will now join with us in rejoicing that their clamours & calumnies of the day did not move us out of our course. whether after a long, bloody & expensive war we should have been able to retain New-Orleans would have depended on the final success of the war. we have by pursuing the ways of peace & reason, obtained immediately & permanently, besides the island of N. Orleans, the whole country of Louisiana, including all the Western waters of the Missisipi & Missouri, larger in extent than the whole united states & equal to them in soil & climate. and, altho’ I do not yet know the sum we are to pay, yet I am sure it is less than one year’s expence of war. so ends the chapter of the 2. millions of dollars put into my private pocket, but every dollar of which has been paid down on the nail for this purchase.
          I expect to leave this on the 25th. and shall certainly have the pleasure of being with you the 26th. unless I should be detained by unforeseen emergencies arising out of our late treaty, or the war of Europe. but I shall not for a slight cause be induced to run further into the sickly season here, than the date abovementioned. with respectful salutations to yourself & family, accept assurances of my friendly esteem.
          
            Th: Jefferson
          
        